Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/19 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. xxx filed in Japan.  The certified copy has been received.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-15, claim limitation “a changing unit” and claims 16-19, claim limitations “a managing unit”, “a transmitting unit” and “a changing unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims 1 and 20 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements should be described in the specification. 

Allowable Subject Matter
Claims 16-19 are allowed.
The following is an examiner's statement of reasons for allowance: 
As to claim 16, the present invention from the present application discloses an information processing system comprising: “a reservation management apparatus; and an information processing apparatus, wherein the reservation management apparatus includes a managing unit that manages a reservation for a location made by a user, and a transmitting unit that transmits setting information for using the wireless communication in the location to the information processing apparatus, the setting information being determined in accordance with the user, and wherein the information processing apparatus includes a changing unit that changes a setting of wireless communication in the location according to the setting information”  which is/are allowable in combination with the other claimed limitations. 

Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Kimura (US Patent No. 10,949143) discloses an information processing method performed by a communication apparatus having a first communication function and a second communication function, the first communication function being a function of causing the communication apparatus to serve as a wireless client that is connected to an external access point and performs communication via the external access point, the second communication function being a function of performing direct wireless communication with an external apparatus, the information processing method comprising: performing a first determination to, in a case where a use request for using a setting service of externally receiving a setting change regarding the wireless client has been received, determine whether a predetermined type of data communication is being performed using the first communication function or not; after determining that the predetermined type of the data communication is being performed using the first communication function, transmitting, to the external apparatus with which the direct wireless communication has been established, first information that indicates that the setting service is temporarily unavailable; after determining that the predetermined type of the data communication is not being performed using the first communication function, transmitting, to the external apparatus with which the direct wireless communication has been established, second information that indicates that the setting service is available; and activating the setting service in a case where third information indicating activating the setting service is received from the external apparatus after transmitting the first information to the external apparatus, wherein the activated setting service receives connection information from the external apparatus via the direct wireless communication, and the received connection information is used for changing the external access point to which the wireless client is connected.
	Suzuki et al. (US P. No. 2019/0394628) discloses when executed by the processor, causing the first communication device to perform: in a case where the first communication device receives, from the second communication device, wireless setting information for the first communication device to belong to a first wireless network to which an access point and the second communication device currently belong as a result of a wireless communication being executed by using the first type of interface, executing a communication of object data with the second communication device via the access point by using the second type of interface after a first process has been executed, the first process being for changing a state of the first communication device to a communication-enabled state that is capable of executing a communication of the object data with the second communication device via the access point by using the second type of interface; and in a case where the first communication device does not receive the wireless setting information from the second communication device as a result of a wireless communication being executed by using the first type of interface, executing a communication of the object data with the second communication device not via the access point by using the second type of interface after a second process has been executed, the second process being for changing the state of the first communication device to a communication-enabled state that is capable of executing a communication of the object data with the second communication device not via the access point by using the second type of interface.

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 14,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672